Henry Krauss was arrested on a warrant charging him with exhibiting a gambling device known as a “slot machine,” the affidavit charging him with a violation of 13066 GC. In the court of a justice of peace, he was convicted as charged.
Error proceedings were prosecuted to the Hamilton Common Pleas where the judgment of the Justice of the Peace was reversed. The state took the case to the Court of Appeals which affirmed the Common Pleas. A motion was then filed for leave to file petition in error to the judgment of the Court of Appeals. Section 13066 GC. provides in substance:
“Whoever keeps or exhibits for gain or to win or gain money or other property, a gambling table----a gambling device, or machine - - - - fined not less than $50 nor more than $500, etc.----.”
It is contended that in the case of Akron v. Stojanovic, 280 N. P. n. s. 479; 1 Abs. 804, the defendant was charged with the violating of an ordinance of Akron which ordinance was in practically the same language as 13066 GC. The sylabus reads: “Whenever the element of chance is embodied in a device or machine, making it possible for a player to receive something for nothing, it comes within the provisions of an ordinance prohibiting the exhibiting of a gambling machine or device for gain, and the gambling feature is not eliminated by a provision whereby the player received some consideration for his money.”
It is submitted that the Court of Appeals erred in affirming the judgment of the Common Pleas and that it should be reversed and that of the Justice of Peace affirmed.